DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-9 were originally presented having a filing date of 07 August 2019 and claiming priority to Japanese Patent Application No. 2018-149066 that was filed on 08 August 2018.
Claims 1-9 were amended via Amendments received 15 May 2022.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The applicant’s amendments and arguments filed on 15 May 2022 have been fully considered and persuasive. The previous 35 U.S.C. 103 rejections have been withdrawn. 
Claims 1-9 have been allowed over the prior art. 
The examiner is allowing the added amended limitations as neither Ito et al. (US 9067577 B2), Aoki et al. (US 2016/0236661 A1), nor Kobayashi et al. (US 9499149 B2), recite the limitations of a pressure sensor configured to detect the hydraulic pressure downstream of the master cut valve; and a piston controller configured, in response to the hydraulic pressure detected by the pressure sensor exceeding a predetermined value, to advance the piston in the slave cylinder to pressurize fluid downstream of the master cut valve  and then, at a predetermined timing, return the piston. These limitations are not an obvious variation of these prior art references. 
Finally, the examiner does believe that the prior art references do teach some parts of added limitations such as:
A vehicle braking system (see Ito column 2, line 56) comprising: a master cylinder configured to generate a hydraulic pressure in response to a pedal effort of a driver (see Ito column 2, lines 57-59); a slave cylinder configured to generate a braking force for a vehicle using a hydraulic pressure by driving a piston that is operated with an electric actuator (see Ito column 3 line 66-column 4 line 4), the slave cylinder being connected with the master cylinder (see Ito Fig. 2, column 11, lines 62-63); a vehicle behavior stabilizer configured to generate a braking force for each wheel of the vehicle using a hydraulic pressure (see Ito column 7, lines 31-32), the vehicle behavior stabilizer being connected with the slave cylinder (see Ito Fig. 2); a master cut valve including a normally closed valve for opening and closing a fluid flow path between the master cylinder and the slave cylinder (see Ito column 6, lines 57-61), a hydraulic pressure downstream of the master cut valve working in a valve closing direction (see Ito column 12, lines 2-6); a pressure sensor configured to detect the hydraulic pressure downstream of the master cut valve (see Ito column 7, lines 10-11)
A vehicle braking system (see Kobayashi column 1, line 16) comprising: a master cylinder configured to generate a hydraulic pressure in response to a pedal effort of a driver (see Kobayashi column 5, lines 4-7); a slave cylinder configured to generate a braking force for a vehicle using a hydraulic pressure by driving a piston that is operated with an electric actuator (see Kobayashi column 5, lines 8-11), the slave cylinder being connected with the master cylinder (see Kobayashi Fig. 1, column 5, lines 12-15); a vehicle behavior stabilizer configured to generate a braking force for each wheel of the vehicle using a hydraulic pressure (see Kobayashi column 4, lines 61-62, column 9, lines 27-31), the vehicle behavior stabilizer being connected with the slave cylinder (see Kobayashi Fig. 1, column 5, lines 12-15); a master cut valve including a normally closed valve for opening and closing a fluid flow path between the master cylinder and the slave cylinder (see Kobayashi column 2, lines 7-9), a hydraulic pressure downstream of the master cut valve working in a valve closing direction (see Kobayashi column 11, lines 25-27) 
Nevertheless, the examiner is allowing the limitations of claims 1-9 for the reasons mentioned above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.B.W./Examiner, Art Unit 3667                                                                                                                                                                                                        

/REDHWAN K MAWARI/           Primary Examiner, Art Unit 3667